Case: 13-30867      Document: 00512694223         Page: 1    Date Filed: 07/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 13-30867                             July 10, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
TIMOTHY CHARLES OLIVER,

                                                 Plaintiff-Appellant

v.

NURSE BILLY; OFFICER COCKERHAM; OFFICER MOREHOUSE; D.
SMITH, Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-3002


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Timothy Charles Oliver,
Louisiana prisoner # 577906, filed a 42 U.S.C. § 1983 complaint against several
employees of LaSalle Correctional Center. In his complaint, Oliver asserted
that he was denied adequate medical care and was the victim of excessive force.
As relief, Oliver requested that the employees be terminated and criminally



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30867     Document: 00512694223      Page: 2   Date Filed: 07/10/2014


                                  No. 13-30867

prosecuted. On appeal, Oliver argues that the district court’s dismissal of his
complaint for failure to file objections to the magistrate judge’s report and
recommendation was erroneous and should be reversed.
      A district court is required to dismiss a prisoner’s civil rights complaint
if it is frivolous, malicious, or fails to state a claim for relief.    28 U.S.C.
§ 1915A(b)(1); § 1915(e)(2)(B)(i) & (ii). Oliver is incorrect in his assertion that
the district court dismissed his § 1983 complaint because he failed to timely
object to the magistrate judge’s report and recommendation.            The record
reflects that the district court dismissed Oliver’s § 1983 complaint because the
injunctive relief Oliver requested was not only moot due to his transfer to
another prison, but improper because the termination of a prison employee is
within the discretion of prison officials. The district court further concluded
that Oliver’s § 1983 complaint was frivolous because Oliver did not have a
constitutional right to have the defendants criminally prosecuted. Because
Oliver does not challenge the district court’s reasons for dismissing his § 1983
complaint as frivolous, he has abandoned the claims on appeal.                 See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      AFFIRMED.




                                        2